PER CURIAM.
The appellant challenges the order by which the trial court summarily denied his Florida Rule of Criminal Procedure 3.800(a) motion to correct sentence. He asserted in his motion that his sentence was in excess of the statutory maximum, and therefore illegal, due to the trial court’s failure to award him credit for time previously served on probation and community control as required by decisions such as Waters v. State, 662 So.2d 332 (Fla.1995). The appellee properly concedes that the motion set forth a colorable claim for relief which was not refuted by the trial court’s attachments to the order. The order is accordingly reversed and the case is remanded.
ALLEN, WEBSTER and DAVIS, JJ., concur.